Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MARKET VECTORS ETF TRUST BYLAWS These Bylaws may contain any provision not inconsistent with applicable Investment Company Act Rules and Regulations, Delaware Law, other applicable law or the Agreement and Declaration of Trust, relating to the governance of the Market Vectors ETF Trust. Each stockholder, by virtue of having become a Stockholder, shall be bound by these Bylaws. ARTICLE I OFFICES Section 1.1. Principal Office . The principal office of MARKET VECTORS ETF TRUST (the "Trust") in the State of Delaware shall be located at such place as the Board of Trustees may designate. Section 1.2. Additional Offices . The Trust may have additional offices, including a principal executive office, at such places within or outside the State of Delaware as the Board of Trustees may from time to time determine or the business of the Trust may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1. Place . All meetings of stockholders shall be held at the principal executive office of the Trust or at such other place as shall be set by the Board of Trustees and stated in the notice of the meeting. Section 2.2. Annual Meeting . Subject to the following sentence, an annual meeting of the stockholders for the election of trustees of the Trust (the "Trustees") and the transaction of any business within the powers of the Trust shall be held on a date and at the time set by the Board of Trustees during the month of April in each year. The Trust shall not be required to hold an annual meeting of stockholders in any year in which the election of Trustees is not required to be acted upon under the Investment Company Act of 1940, as amended (the "1940 Act"). Section 2.3. Special Meetings . The chairman of the board, president, chief executive officer or Board of Trustees may call a special meeting of the stockholders. A special meeting of stockholders shall also be called by the secretary of the Trust upon the written request of the stockholders entitled to cast not less than a majority of all the votes entitled to be cast at such meeting. The secretary shall inform the requesting stockholders of the reasonably estimated cost of preparing and mailing the notice of meeting (including the Trust's proxy materials). The secretary shall not be required to call a special meeting upon stockholder request and such meeting shall not be held unless the secretary receives payment of such reasonably estimated cost prior to the mailing of any notice of the meeting. Section 2.4. Notice . Not less than ten nor more than 60 days before each meeting of stockholders, the secretary shall give to each stockholder entitled to vote at such meeting and to each stockholder not entitled to vote who is entitled to notice of the meeting written or printed notice stating the time and place of the meeting and, in the case of a special meeting or as otherwise may be required by any statute, the purpose for which the meeting is called, either by mail, by presenting it to such stockholder personally, by leaving it at the stockholder's residence or usual place of business or by any other means permitted by Delaware law. If mailed, such notice shall be deemed to be given when deposited in the United States mail addressed to the stockholder at the stockholder's address as it appears on the records of the Trust, with postage thereon prepaid. If no address of a shareholder appears on the Trust's books or has been provided in writing by a stockholder, notice shall be deemed to have been duly given without a mailing or substantial equivalent thereof, if such notice shall be available to the shareholder at the offices of the Trust. No business shall be transacted at a special meeting of stockholders except as specifically designated in the notice. Section 2.5. Organization and Conduct . Every meeting of stockholders shall be conducted by an individual appointed by the Board of Trustees to be chairman of the meeting or, in the absence of such appointment, by the chairman of the board or, in the case of a vacancy in the office or absence of the chairman of the board, by one of the following officers present at the meeting: the vice chairman of the board, if there be one, the president, the vice presidents in their order of rank and seniority, or, in the absence of such officers, a chairman chosen by the stockholders by the vote of a majority of the votes cast by stockholders present in person or by proxy. The secretary, or, in the secretary's absence, an assistant secretary, or in the absence of both the secretary and assistant secretaries, a person appointed by the Board of Trustees or, in the absence of such appointment, a person appointed by the chairman of the meeting shall act as secretary. In the event that the secretary presides at a meeting of the stockholders, an assistant secretary shall record the minutes of the meeting. The order of business and all other matters of procedure at any meeting of stockholders shall be determined by the chairman of the meeting. The chairman of the meeting may prescribe such rules, regulations and procedures and take such action as, in the discretion of such chairman, are appropriate for the proper conduct of the meeting, including, without limitation, (a) restricting admission to the time set for the commencement of the meeting; (b) limiting attendance at the meeting to stockholders of record of the Trust, their duly authorized proxies or other such persons as the chairman of the meeting may determine; (c) limiting participation at the meeting on any matter to stockholders of record of the Trust entitled to vote on such matter, their duly authorized proxies or other such persons as the chairman of the meeting may determine; (d) limiting the time allotted to questions or comments by participants; (e) maintaining order and security at the meeting; (f) removing any stockholder or any other person who refuses to comply with meeting procedures, rules or guidelines as set forth by the chairman of the meeting; and (g) recessing or adjourning the meeting to a later date and time and place announced at the meeting. Unless otherwise determined by the chairman of the meeting, meetings of stockholders shall not be required to be held in accordance with the rules of parliamentary procedure. Section 2.6. Quorum . At any meeting of stockholders, the presence in person or by proxy of stockholders entitled to cast one-third of all the votes entitled to be cast at such meeting shall constitute a quorum; but this section shall not affect any requirement under any statute or the charter of the Trust for the vote necessary for the adoption of any specific measure under Delaware law. If, however, such quorum shall not be present at any meeting of the stockholders, the chairman of the meeting or the stockholders entitled to vote at such meeting, present in person or by proxy, shall have the power to adjourn the meeting from time to time to a date not more than 30 days after the original record date without notice other than announcement at the meeting, or to a date no more than 120 days after the original record date with notice. At such adjourned meeting at which a quorum shall be present, any business may be transacted which might have been transacted at the meeting as originally notified. The stockholders present either in person or by proxy, at a meeting which has been duly called and convened, may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum. One share shall constitute one vote for purposes of voting. Section 2.7. Voting .
